DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,393,329 (Wong et al.) in view of U.S. Patent Application Publication No. 2014/0066749 (Dickerson).
Regarding claim 1, Wong et al. teaches an apparatus for performing a procedure at a target site of a patient's body (abstract), the apparatus comprising: a ventilator (Figure 1, ventilator, 13) adapted to provide ventilation to the patient's lungs (col. 4, lines 9-15); a medical device adapted to perform the procedure at the target site (“radiation machine”, col. 4, lines 48-51; col. 6, lines 21-39); and a controller (Figure 1, computer, 28) configured to control the ventilator (13) based on images provided by a medical imager to provide ventilation to the patient's lungs at a pressure and flow rate that maintains the lungs substantially fully expanded to moderate motion of the target site during performance of the procedure and determining a desired internal target volume (ITV) (computer control, col. 4, lines 9-22 and lines 32-34; The limitation “configured to Figure 4, thus teaches the controller is configured to cause the ventilation procedure to pause breathing for at least a complete breathing cycle of the patient for performance of the procedure and imaging.). Wong et al. does not specify the ventilator is a CPAP apparatus adapted to provide CPAP to the patient’s lungs.
However, Dickerson teaches an apparatus for performing a procedure at a target site of a patient’s body, the apparatus comprising: a CPAP apparatus (Figure 6, breathing device, 12 of breathing monitoring system, 10) configured to provide CPAP to the patient’s lungs, wherein the CPAP apparatus (12) is configured to be employed in Figure 1, processing unit, 34) configured to control the CPAP apparatus to provide CPAP to the patient’s lungs at a pressure and flow rate for moderating motion of the target site during performance of a procedure at the target site (breathing device 12 includes air pressure generator 14, [0012]; air pressure generator 14 of breathing device 12 includes processing unit 34 configured to control air pressure generator 14, [0024]-[0025]; [0069]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Wong et al. such that the ventilator is a CPAP apparatus configured to be controlled by the controller to provide CPAP to the patient’s lungs as taught by Dickerson, because Dickerson teaches “any positive pressure device that is configured to support a patient’s breathing”, such as CPAP, is desirable to facilitate sufficient radiation delivery to target tissue subject to respiratory motion by mitigating that motion while minimizing damaging radiation delivery to healthy tissue ([0002]-[0004]; [0024]).
Regarding claim 2, Wong et al. in view of Dickerson teaches all the limitations of claim 1. Wong et al. teaches the medical device comprises a radiation beam generator that generates a radiation beam for irradiating tissue at the target (“radiation machine”, col. 4, lines 48-51; accelerator, col. 5, lines 52-56; col. 6, lines 21-39).
Regarding claim 3, Wong et al. in view of Dickerson teaches all the limitations of claim 2. Wong et al. teaches the radiation generator configures the radiation beam to irradiate an internal target volume (ITV) in the patient’s body that comprises the target 
Regarding claim 4, Wong et al. in view of Dickerson teaches all the limitations of claim 3. Wong et al. and Dickerson teach the ITV is determined responsive to an image of the target site acquired by the medical imager during provision of CPAP to the patient’s lungs (see discussion for claim 1; Wong et al., col. 6, lines 5-9; col. 6, lines 21-54).
Response to Arguments
Applicant's arguments filed 22 March 2021 with respect to the rejections of claims 1-4 under 35 U.S.C. 103 citing Wong et al. and Dickerson have been fully considered but they are not persuasive. 
Applicant contends Wong et al. teaches interrupting an ongoing breath cycle of a patient, and suspending ventilation for a period of time during that interrupted breath cycle, therefore does not meet the limitations of claim 1 requiring maintaining the lungs “substantially fully expanded” for “about a complete breathing cycle of the patient” (arguments, page 4). The examiner does not find this argument to be persuasive. The limitation “configured to control …and determining a desired internal target volume (ITV)” is functional language. The broadest reasonable interpretation of this limitation is that the controller is capable of operating the CPAP apparatus, or in the case of Wong et al. as set forth in the rejection of claim 1, the ventilator, to maintain the lungs of the patient at a “substantially fully expanded” state during the procedure and imaging, wherein is “substantially fully expanded” state is maintained for a duration that is “about a complete breathing cycle”. Wong et al. teaches a controller (computer, 28) that Figure 4 and col. 7, lines 10-20 show the controller (28) operates the ventilator (13) to institute a breath hold via suspended ventilation “during deep inspiration” to reduce motion artifact in imaging and for subsequent treatment. The limitation “wherein the procedure…a complete breathing cycle of the patient” is a wherein clause further limiting the functional language of the controller, which specifies a time duration for maintaining the substantially full expansion of the lungs. Wong et al. teaches the breath-hold at the selected lung expansion lasts for 10 seconds as in Figure 4, which is a time period that encompasses the duration of a full breath cycle of the patient (see Figure 4). Additionally, col. 7, lines 10-20 recognize a “deep inspiration” breath hold of 20-50 seconds. Therefore, Wong et al. teaches the controller is configured to cause the ventilation procedure to pause breathing for at least a complete breathing cycle of the patient for performance of the procedure and imaging. For these reasons, Wong et al. meets the limitations of claim 1, but does not teach the ventilator is a CPAP apparatus. 
Applicant contends a prima facie case of obviousness has not been established for claim 1 because the cited combination of Wong et al. and Dickerson would change the primary mode of operation of Wong et al. Particularly, applicant contends the teaching of Wong et al. is not combinable with the CPAP apparatus of Dickerson, because Dickerson’s CPAP apparatus operates differently than the ventilator of Wong In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Dickerson teaches “any positive pressure device that is configured to support a patient’s breathing”, such as CPAP, is desirable to facilitate sufficient radiation delivery to target tissue subject to respiratory motion by controlling the patient’s breathing to mitigate that motion while minimizing damaging radiation delivery to healthy tissue ([0002]-[0004]; [0024]; [0069]). Accordingly, Dickerson would not destroy the .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791